DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims as amended have been fully considered. Applicant has argued that Liang et al. does not teach aromatic organic carboxylic acid. However, Liang et al. teaches aromatic organic carboxylic acid such as benzoic acid (Paragraph 21).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0340094 to Liang et al.
Regarding Claim 1, Liang et al. teaches a composition comprising water, nano- sized abrasive (Paragraph 22) selected form the group silica, alumina, ceria, oxidizing agent (Paragraph 27) selected from hydrogen peroxide, ammonium persulfate, ferric nitrate, organic aromatic carboxylic acid (Paragraph 21) selected form benzoic, picolinic, mandelic, phthalic, and corrosion inhibitor (Paragraph 17-19) selected from 1,2,3, triazole, 1,2,3 benzotriazole, benzotriazole, 1-H benzotriazole, with pH 9-11 (See at least Abstract and Paragraph 24).
Regarding Claim 6, Liang et al. teaches pH adjusting agent selected from nitric acid, sulfuric acid, potassium hydroxide sodium hydroxide (Paragraph 24).
Regarding Claim 7, Liang et al. teaches surfactants selected from non-ionic, anionic, cationic, ampholytic (Abstract and Paragraphs 6, 7, 16-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over US 2018/0340094 to Liang et al.
Regarding Claim 2, Liang et al. teaches 0.25-5% abrasive (Paragraph), 0.24-3% hydrogen peroxide (Paragraph 27), 0.4-1.4% carboxylic acid (Paragraph 21) and 0.0025-0.15% corrosion inhibitor (Paragraph 19) with sufficient specificity. Further, it would have been obvious to one of ordinary skill in the art to provide a composition within the recited ranges with predictable results.
Regarding Claims 3-5, Liang et al. teaches silica abrasive (Paragraph 22), benzoic acid (Paragraph 21), hydrogen peroxide (Paragraph 27), and 1, 2, 3- benzotriazole (Paragraph 19) with pH 9-11 (Paragraph 24). Therefore, the claim limitations are embodiments shown in Liang et al. with sufficient specificity to be anticipated. Further, it would have been obvious to one of ordinary skill in the art to provide the claimed composition by selecting from the limited number of possible combinations with predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716